The opinion of the court was delivered by
Horton, C. J.:
The only question presented in this case is, whether a sub-contractor, under the provisions of the act relating to liens of mechanics and others, (laws of 1872, pp. 294, 297,) can secure a lien upon a public school-house erected by a school district. We answer in the affirmative, and refer to the recent case of Wilson v. School District, (ante, p. 104,) as containing our reasons for the conclusion herein, and for a full discussion of the subject.
The judgment will be affirmed.
All the Justices concurring.